DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 01/04/2022 is acknowledged. Claims 12-22 remain pending and claims 14-18 are currently withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “opposed lateral sides” in lines 2-3 and “a first lateral side” and “the other lateral side” in lines 5-6. It is unclear if a first lateral side and the other lateral side are the opposed lateral sides or if that are additional sides. For the purpose of examination, the first lateral side and the other lateral side are interpreted as being the opposed lateral sides. 
	Claim 12 recites “each engagement member additionally having a distal tip” and further recites “the tip has a cross sectional area that is smaller than the cross sectional area of the engagement member”. As written, it is unclear if the distal tip is a part of the engagement member or a separate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tormalaet et al. (US 6,692,499).
Regarding claim 12, Tormalaet et al. discloses a tissue fastener (FIGs 4A-4B, col 6 lines 9-17), comprising: an elongated central member (Shaft 1, not renumbered in the embodiment of FIG 4) having a proximal end (2, see FIG 1A. not renumbered in the embodiment of FIG 4) and a distal end (3, see FIG 1A. not renumbered in the embodiment of FIG 4) and opposed lateral sides (See FIG 4A below); a plurality of frictional engagement members (Barbs shown in FIG 4A) extending outwardly from each lateral side (The barbs extend from both lateral sides) such that the engagement members on a first lateral side are opposed to the engagement members extending outwardly from the other lateral side (FIG 4A shows barbs on one lateral side are opposed to bards on the opposite lateral side), each 

    PNG
    media_image1.png
    257
    516
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    430
    media_image2.png
    Greyscale

Regarding claim 13, Tormalaet et al. discloses said fastener comprising a bioabsorbable polymer (Col 3 lines 10-20).  
Regarding claim 19, Tormalaet et al. discloses the tissue fastener is a non-directional fastener configured to inhibit motion along an axis of the tissue fastener (FIG 4A shows the fastener has engagement members oriented in the proximal direction and in the distal direction, therefore it is interpreted as being a non-directional fastener because it prevents movement of tissue in both directions along the axis).  
Regarding claim 20, Tormalaet et al. discloses the elongated central member includes a first engagement member at the proximal end of the elongated central member (Any of the barbs shown at the proximal end in FIG 4A) and a second engagement member at the distal end of the elongated central member (Any of the barbs shown at the distal end in FIG 4A), and wherein the first and second engagement members are configured to be engaged by a tissue fixation device (FIG 11C shows an entirety of a tissue fastener housed within and being engaged by tissue fixation device 13. The first and second engagement members of the tissue fastener of FIG 4A are at least configured such that they can be engaged in a similar manner why a tissue fixation device).  
Regarding claim 21, Tormalaet et al. discloses the tip of each engagement member is more compliant than the proximal end of the engagement member (FIG 4A shows that each engagement member narrows towards the distal end, tapering to a distal tip. The tip is more compliant that the proximal end because it comprises less material and therefore has greater flexibility. This interpretation of “compliant” is consistent with the disclosure of the present invention, see page 16 line 28- page 17 line 3 which states “the cross sectional area of the tip region of the frictional engagement element is generally smaller30 than that of the base portion of the same element. This gradual reduction of the cross sectional16 ETH5838area results in an element that has a tip region with a greater flexibility and compliance than that of the base portion”).
Regarding claim 22, Tormalaet et al. discloses the plurality of engagement members are angulated towards the proximal end of the elongated central member (FIG 4A shows that at least the plurality of engagement members positioned at the distal end of the elongated central member are angulated towards the proximal portion).
Additional relevant prior art
Tobis et al. (US 2014/0114390): FIG 10D discloses a tissue fastener (40) having an elongated central member and a plurality of frictional engagement members (990, paragraph [0616]) which meet the limitations of at least claim 12.
Hasan et al. (US 2013/0079815): Various embodiments such as FIGs 1, 3, 5, and 7 discloses a tissue fastener (40) having an elongated central member (11) and a plurality of frictional engagement members (13) which meet the limitations of at least claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771